DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on April 05, 2022.
Claims 1, 9, 11 and 19 have been amended. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 11 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 11:
    	“generating and transmitting one or more alerts to one or more impacted teams for intervention; and  	displaying history data of upgrade operations listed in a descending order of timestamp, wherein the history data includes a history page detailing data of a name of an upgrade activity, user identifier of person or entity who submitted the operation, status of the operation, timestamp, actions, and sub-tasks statistics data under each operation.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schibler et al. (US Pub. No. 2019/0312800) – Method, Apparatus and System for Real-Time Optimization of Computer-Implemented Application Operation Using Machine Learning Technique; and Borissov et al. (US Pub. No. 2010/0153941) – Flexible Content Update Via Deployment Order Template. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Schibler et al. (US Pub. No. 2019/0312800)  	Schibler set forth a method for facilitating real-time optimization of computer-implemented application operations using machine learning techniques. However, Schibler does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 11.  

     	Borissov et al. (US Pub. No. 2010/0153941)  	Borissov set forth a method for multi-functional software solution updates, which use a deployment order template. The deployment order template contains a plurality of action instructions and deployable component definitions. The method calculates an individual deployment sequence for each specific update scenario according to a plurality of deployable components available for update and the deployment order template. If some deployable components require as a prerequisite the execution of some steps, these steps are executed prior to the update of the depending components. If some deployable components require the execution of some steps after they have been updated, these steps are executed after the update occurs. If some of the deployable components specified in the deployment order template are not available for update, the deployment sequence skips the steps associated with these deployable component. However, Borissov does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 11.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192